Exhibit 10.5

 

PHARMACEUTICAL DEVELOPMENT AGREEMENT TO DEVELOP
A MULTIDOSE INJECTION FOR BIM 44058*

 

This Pharmaceutical Development Agreement (this “Agreement”), dated as of
January 2, 2006, is made by and between

 

BEAUFOUR IPSEN INDUSTRIE S.A.S., a French corporation with its principal office
at Beaufour Ipsen Industrie S.A.S, rue d’Ethe Virton, 28100, France (“Ipsen”).

 

and

 

RADIUS HEALTH Inc., a corporation incorporated under the laws of the State of
Delaware, United States with its principal office at 300 Technology Square —
5th floor, Cambridge, MA 02139 and formerly known as Nuvios, Inc. (“Radius”).

 

RECITALS

 

WHEREAS, Ipsen and Radius are parties to that certain License Agreement dated
September 27 2005 (the “License Agreement”);

 

WHEREAS, within the framework of the License Agreement, Radius desires to have
Ipsen develop a formulation of the Licensed Product (as such term is defined in
the License Agreement)

 

WHEREAS, Radius desires to have Ipsen develop, and Ipsen is willing to develop,
upon the terms and conditions set forth in this Agreement, a formulation of the
Licensed Product

 

NOW, THEREFORE, in consideration of the foregoing premises, and obligations set
forth in this Agreement, the parties hereby agree as follows:

 

1.             Definitions. Capitalized terms used herein without definition
shall have the respective meanings ascribed thereto in the License Agreement
including Appendices thereto.

 

2.             Objective. The objective of this Agreement and the research and
development activities to be performed pursuant to this Agreement is for Ipsen
to research, develop and make a new formulation of Licensed Compound and/or
Licensed Product no later than the date agreed by the Parties in the Work Plan,
that meets the specifications for such new formulation set forth in the Work
Plan (as defined below), provided, that such date may be extended by mutual
written agreement of the parties. For purposes of this Agreement, the term “New
Formulation Licensed Product” shall mean a new formulation of Licensed Compound
and/or Licensed Product that meets the specifications for such new formulation
set forth in the Work Plan.

 

3.             Work Plan. Attached hereto as Exhibit A is a work plan (the “Work
Plan”) setting forth, among other things, (i) the research and development tasks
and activities to be performed by Ipsen (including timelines for the performance
thereof), (ii) the FTEs or contractors to be

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

employed by Ipsen to accomplish such research and development tasks and
activities within such timelines, and (iii) the estimated budget associated with
such research tasks and activities.

 

The Work Plan (or any portion thereof) may be amended or modified at any time
and from time to time by mutual written agreement of Radius and Ipsen.

 

4.             Performance of Research and Development Activities; Warranties.
Subject to and upon the terms and conditions of this Agreement, Ipsen agrees to
diligently and competently perform on a timely basis the research and
development tasks and activities described in the Work Plan. Ipsen represents
and warrants that it will perform the research activities under the Work Plan in
a good and workmanlike manner in accordance with good research practices and
good laboratory practices and in compliance with all applicable federal,
supranational, state or local laws, regulations and guidelines governing the
conduct of such research activities, including, without limitation, all
applicable export and import control laws; provided, however, that in no event
does Ipsen represent, warrant or otherwise guarantee that it will be successful
in developing a new formulation of Licensed Compound and/or Licensed Product
that meets the specifications therefore set forth in the Work Plan, nor that it
will meet the timelines for completion of the Work Plan. Although Ipsen does not
warrant that it will meet the timelines for completion of the Work Plan, Ipsen
does warrant that it will complete all of the activities contemplated under the
Work Plan in consideration of the payments to be made by Radius pursuant to
Section 10 hereof.

 

5.             Subcontractors. Ipsen may perform some of its obligations under
the Work Plan through one or more subcontractors provided that (i) Radius has
given its written consent (which shall not be unreasonably withheld or delayed),
(ii) the subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information which are substantially the same as
those undertaken by the parties pursuant to Section 11 hereof, and (iii) the
subcontractor agrees in writing that all of its right, title and interest in and
to any and all inventions or discoveries, whether or not patentable, made by
such subcontractor in the course of performing the research tasks and activities
subcontracted by Ipsen shall be owned by, and assigned to, Ipsen. In the event
that Ipsen performs one or more of its obligations under the Work Plan through a
subcontractor, then Ipsen will at all times be responsible for the performance
and payment of such subcontractor. Ipsen shall require each such subcontractor
to enter into a subcontract agreement with Ipsen containing provisions
consistent with, and that will enable Ipsen to comply with its obligations
under, the provisions of this Agreement, including, without limitation, Sections
6, 7, 8, 9 and 12 of this Agreement.

 

6.             Records. Ipsen shall maintain records in sufficient detail and in
accordance with good laboratory practices and good research practices and as
will properly reflect, and will document in a manner appropriate for purposes of
supporting the filing of potential patent applications, all work done and
results achieved in the performance of the Work Plan (including all data in the
form required under any applicable governmental regulations). Ipsen shall
provide Radius the right to inspect and copy such records to the extent
reasonably required for the exercise of its rights under this Agreement subject
to a [*] ([*]) calendar days prior written notice.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

7.             Reporting Obligations.

 

(a)           Ipsen shall provide written quarterly reports to Radius and the
JSC summarizing all data, results, Inventions, Know-How and Patent Rights
generated by Ipsen and/or its subcontractors in the course of carrying out the
research activities and tasks under, or in connection with, the Work Plan. A
final report will be submitted by Ipsen to Radius and the JSC within [*] days
after the expiration or termination of this Agreement.

 

(b)           At each meeting of the JSC, Ipsen shall update the JSC as to the
status of the research tasks and activities of Ipsen under this Agreement and
shall present to the JSC all data, results, Inventions, Know-How and Patent
Rights generated by Ipsen from such research tasks and activities. The JSC shall
consider and discuss all of the data, results, Inventions, Know-How and Patent
Rights presented by Ipsen, shall provide feedback to Ipsen concerning such data,
results, Inventions, Know-How and Patent Rights, and shall make suggestions and
recommendations, based on the data, results and Inventions presented by Ipsen,
of changes and modifications that Ipsen and Radius should consider making to the
Work Plan, including, without limitation, (i) changes to the research activities
and tasks required or contemplated under the Work Plan, (ii) changes and
modifications to the specifications set forth in the Work Plan with respect to
the New Formulation of Licensed Compounds and/or Licensed Products and
(iii) changes to the budget included as part of the Work Plan. The suggestions
and recommendations made by the JSC pursuant to this Section 7(b) shall not be
binding on Ipsen or Radius.

 

(c)           Ipsen shall, from time to time at the reasonable request of
Radius, (a) provide Radius with access to all data, results, Inventions,
Know-How, Patent Rights and information employed in or arising out of the
research activities and tasks under, or in connection with, the Work Plan, and
(b) provide Radius with information concerning such research activities and
tasks.

 

8.             Supply of Compounds. From time to time during the term of this
Agreement or upon the reasonable request of Radius, Ipsen shall supply Radius
with reasonable quantities of compounds generated or formulated by Ipsen in the
course of performing its research tasks and activities under the Work Plan for
purposes of enabling Radius to test such compounds and the formulation thereof
and for purposes of allowing Radius to assess the extent to which such compounds
meet the specifications for a New Formulation Licensed Product.

 

The supply of New Formulation Licensed Product by Ipsen to Radius for use in
phase II clinical trials will be managed under the terms agreed in Appendix D of
the License Agreement dated September 27 2005 “Clinical Supply and Technical
Transfer Agreement BIM 44058 injection clinical supplies and technology
transfer” (hereinafter the “Clinical Supply Agreement”). All terms of such
Clinical Supply Agreement apply to the supply by Ipsen to Radius of New
Formulation Licensed Product for phase II clinical trials to the exception of
the Technical Specifications, Manufacturing and Analytical Procedure and Safety
Agreement and the price for the clinical supplies and work associated and
quantities of clinical batches. For the New Formulation Licensed Product for
phase II clinical trials the following will apply: The relevant Technical
Specifications will be set by the Joint Steering Committee; the price for the
clinical supplies of New Formulation Licensed Product for phase II clinical
trials and work associated

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

and quantities of clinical batches of New Formulation Licensed Product for phase
II clinical trials will be as provided in the Work Plan, as amended from time to
time; the Manufacturing and Analytical Procedure and the Safety Agreement
applicable to New Formulation Licensed Product for phase II clinical trials will
be mutually agreed by the Parties.

 

Under the Clinical Supply Agreement, Ipsen will manufacture or have manufactured
and tested the bulk product and devices applicable to the New Formulation
Licensed Product for phase II clinical trials, and will provide the analytical
control data, with suitable documentation from contract manufacturing company,
and Radius will complete final clinical packaging/labeling, and final Quality
Assurance release of the clinical supplies of New Formulation Licensed Product
for phase II clinical trials.

 

9.             Technology Transfer.

 

(a)           At the request of Radius made at any time on or prior to the [*]
anniversary of the expiration or termination of this Agreement, Ipsen shall
prepare a report that sets forth a reasonably detailed description of the
methods, steps, techniques and processes that Radius needs to follow in order to
practice or use any of the Inventions, Know-How and Patent Rights generated by
Ipsen from the research activities and tasks under, or in connection with, the
Work Plan. Such report shall be accompanied by copies of all documents in the
possession of Ipsen that are necessary, or useful in order for Radius to
practice or use or learn how to practice or use such Inventions, Know-How and
Patent Rights.

 

(b)           Ipsen shall also take such other actions, as Radius may reasonably
request at any time on or prior to the [*] anniversary of the expiration or
termination of this Agreement, for purposes of effectively transferring to
Radius the methods, steps, techniques and processes that Radius needs to follow
in order to practice or use any or all of the Inventions, Know-How and Patent
Rights generated by Ipsen from the research activities and tasks under, or in
connection with, the Work Plan.

 

(c)           Without limiting the generality of the foregoing provisions of
this Section 9, Ipsen shall provide Radius, at any time on or prior to the [*]
anniversary of the expiration or termination of this Agreement, with reasonable
access to consult with pertinent Ipsen employees that have had prior experience
working with any of the methods, steps, techniques and processes that Radius
needs to follow in order to practice or use any or all of the Inventions,
Know-How and Patent Rights generated by Ipsen from the research activities and
tasks under, or in connection with, the Work Plan. Such consultations shall
occur at mutually agreeable times and places (or by telephone or other method of
communication) so as to not unduly interfere with such Ipsen employee’s duties
and responsibilities as employees of Ipsen.

 

10.          Payments.

 

(a)           Subject to any modification of the budget included in the Work
Plan to be prior agreed in writing by the parties by Mike Dey, Vice-President,
Pharmaceutical Development for Ipsen and by Bart Henderson, Chief Business
Officer for Radius, the total amount to be paid by Radius to Ipsen in connection
with the research activities and tasks pursuant to the Work Plan and this

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

Agreement shall be as specified in the here attached Exhibit A for the [*]
activities required to deliver Phase II clinical supply.

 

Such total amount includes all costs in connection with such research
activities, including costs of materials, supplies, services, personnel,
subcontractors and overhead, regardless of whether such research activities are
performed by Ipsen or by a subcontractor or both. The budget included in the
Work Plan shows the breakdown by calendar quarter of such total amount in Euros.

 

(b)           Ipsen shall invoice Radius no later than [*] days prior to the
beginning of each calendar quarter for the amount of the payment shown in such
budget as being due for such calendar quarter. Radius shall make payment of each
such invoice within [*] days after receipt thereof in Euros.

 

(c)           Without the prior written consent of Radius, in no event shall
Ipsen invoice Radius for an amount due in respect of any calendar quarter that
is greater than the amount budgeted for such calendar quarter in the Work Plan
plus the [*] percent limit defined in article 10 (d). In addition, and
notwithstanding anything expressed or implied in this Agreement to the contrary
(including, without limitation, the Work Plan), in no event shall Radius have
any obligation to make payments to Ipsen pursuant to this Agreement for any work
done by Ipsen at any time after [*] unless Radius shall have authorized in
writing any such work.

 

Radius shall pay for all work in respect of which Ipsen has entered into legally
binding commitments with subcontractors before [*] that may not be cancelled by
Ipsen without incurring penalties, provided that (i) all of such work is within
the framework of the Work Plan and the cost of such work is within the budget
included in the Work Plan and (ii) if the work to be performed pursuant to such
legally binding commitments is to be performed after [*], Radius has agreed in
writing that such work may be performed after [*].

 

The remaining samples from stability studies will be made available for Radius
to ship to Radius nominated contract laboratory by [*]. Should Radius request in
writing that Ipsen conduct work on Radius behalf, Ipsen will be under no
obligation to conduct such work.

 

(d)           Should external costs incurred by Ipsen in relation to the
performance of the Work Plan be more than as specified in the Work Plan, Radius
shall reimburse Ipsen such additional costs up to a maximum of [*]% of the
amount included in budget attached in the Work Plan for the performance of the
specific tasks that resulted in such additional costs. Any reimbursement of
costs in excess of such percentage will have to be prior agreed by Radius and,
absent any such prior agreement by Radius, shall be the responsibility of Ipsen.

 

Should internal costs incurred by Ipsen in relation to the performance of the
Work Plan be more than the number of FTEs specified in the Work Plan, Radius
shall reimburse Ipsen such additional costs up to a maximum of [*]% of the
amount included in budget attached in the Work Plan for the performance of the
specific tasks that resulted in such additional costs. Any reimbursement of
costs in excess of such percentage will have to be prior agreed by Radius and,
absent any such prior agreement by Radius, shall be the responsibility of Ipsen.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

11.          Confidentiality; Publication; Press Releases.

 

(a)           The results of any research tasks and activities carried out or
performed pursuant to, or in connection with, this Agreement shall be deemed to
be, and treated as, Confidential Information of each of Ipsen and Radius for all
purposes of the License Agreement, and such results shall be subject to all of
the applicable provisions of the License Agreement that pertain to Confidential
Information, including, without limitation, all of the provisions of Article 12
of the License Agreement.

 

(b)           The provisions of Article 13 of the License Agreement shall apply
to the results of any research tasks and activities carried out or performed
pursuant to, or in connection with, this Agreement to the same extent as if such
results were the results of studies or research or development tasks and
activities carried out pursuant to, or in connection with, the License
Agreement.

 

12.          Inventions; Intellectual Property Rights. Any and all inventions or
discoveries, whether or not patentable, made as a result of the research tasks
and activities pursuant to, or in connection with, this Agreement shall be
deemed to be, and treated as, Inventions for all purposes of the License
Agreement and shall also be deemed to be, and be treated as, Know-How or Patent
Rights, as applicable, for all purposes of the License Agreement. Any and all of
such inventions or discoveries shall be subject to all of the provisions of the
License Agreement that pertain to Inventions and shall be subject to all of the
applicable provisions of the License Agreement that pertain to Know-How and
Patent Rights. Ipsen does not warrant that any and all of such Inventions and
Know How which may be discovered in the Work Plan set out in Appendix A will be
patentable, nor that they can be used without infringing third parties rights.
Nothing in this Section 12 shall be deemed to limit, alter, modify, change or
amend any of the obligations of either party under the License Agreement.

 

13.          Term; Termination.

 

(a)           The term of this Agreement shall commence on the date of this
Agreement and shall terminate upon completion of the Work Plan unless terminated
earlier pursuant to the provisions set forth below in this Section 13.

 

(b)           Radius shall have the rights to terminate this Agreement at any
time and for any reason by giving a three months prior written notice to Ipsen.
Upon receipt of such notice Ipsen shall have the right to invoice Radius, and
Radius shall make payment on each such invoice, for any identified running
expense or otherwise to which Ipsen had made commitment, prior to or on the day
of receiving written notice of termination by Radius.

 

(c)           This Agreement shall automatically terminate on the effective date
of the termination of the License Agreement.

 

(d)           Either party (the “Non-Breaching Party”) shall have the right to
terminate this Agreement in the event the other party (the “Breaching Party”) is
in breach of any of its material obligations under this Agreement or the License
Agreement. The Non-Breaching Party shall provide written notice to the Breaching
Party, which notice shall identify the breach. The Breaching Party shall

 

--------------------------------------------------------------------------------


 

have a period of [*] ([*]) days after such written notice is provided to cure
such breach. If such breach is not cured within the relevant period, this
Agreement shall terminate. The right of the Non-Breaching Party to terminate
this Agreement under this Section 13(d) is in addition to any other right or
remedy that may otherwise be available to the Non-Breaching Party in connection
with such breach, including, without limitation, the right to damages.

 

(e)           Expiration or termination of this Agreement, for any reason, will
not relieve either party of any obligation accruing prior to such expiration or
termination. This Section 13(e) and Sections 1, 6, 7(a), 9, 10, 11, 12, 14, 15
and 16 shall survive expiration or termination of this Agreement.
Section 7(c) shall survive expiration or termination of this Agreement as
provided in Article 8.1 of the License Agreement for the Term of the License
Agreement (as defined in Article 15.1 of the Licence Agreement).

 

14.          Dispute Resolution. The provisions of Article 17 of the License
Agreement (other than Section 17.6 of the License Agreement) shall apply to this
Agreement as if the full text of such Article 17 (other than Section 17.6
thereof) were set forth herein and, for this purpose, any reference in such
Article 17 (other than Section 17.6 thereof) to the term “Agreement” shall be
deemed to be, and treated as, a reference to this Agreement.

 

15.          Certain Other Provisions. The provisions of Sections 18.1, 18.4,
18.5, 18.7 and 18.9 of the License Agreement shall apply to this Agreement to
the same extent as if the full text of such Sections were set forth herein and,
for this purpose, any reference in any of such Sections to the term “Agreement”
shall be deemed to be, and treated as, a reference to this Agreement.

 

16.          Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, U.S.A., without reference to its
conflict of laws principles, and shall not be governed by the United Nations
Convention of International Contracts on the Sale of Goods (the Vienna
Convention).

 

(b)           This Agreement, including all appendices, schedules and
attachments, embodies the entire understanding of the Parties with respect to
the subject matter hereof and supersedes all previous communications,
representations or understandings, and agreements, whether oral or written,
between the Parties relating to the subject matter hereof.

 

(c)           No modification or amendment to this Agreement shall be valid and
binding unless set forth in writing and duly signed and executed by Ipsen and
Radius.

 

(d)           The insertion of section headings is for ease of reference only
and shall not affect the interpretation of this Agreement.

 

(e)           A waiver of any default, breach or non-compliance under this
Agreement is not effective unless signed by the Party to be bound by the waiver.
No waiver will be inferred from or implied by any failure to act or delay in
acting by a Party in respect of any default, breach, non-observance or by
anything done or omitted to be done by the other Party. The waiver by a Party

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

of any default, breach or non-compliance under this Agreement will not operate
as a waiver of that Party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-compliance (whether of the same
or any other nature).

 

(f)            This Agreement shall inure to the benefit of, be binding upon the
respective successors, and permitted assigns of the parties hereto. This
Agreement cannot be assigned in whole or in part by either party without the
prior written consent of the other party except upon and in connection with the
sale of either party or its business (through a merger, sale of assets or
otherwise) to a third party that expressly assumes in writing the obligations
under this Agreement of the assigning party for the benefit of the other party.

 

(g)           Time is of the essence in this Agreement.

 

(h)           The Parties may execute this Agreement in counterparts, each of
which the Parties shall deem an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under seal at the place and as of the date referred to above.

 

RADIUS HEALTH, INC.

 

BEAUFOUR IPSEN INDUSTRIE

 

 

 

 

 

 

 

 

By:

/s/ Bart Henderson

 

By:

/s/ Mike DEY

Name: Bart Henderson

 

Mike DEY

 

Title: CEO

 

Vice-President, Pharmaceutical Development

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Exhibit A

 

Development and Supply of Ph II Supply of BA058 Ready to Use Pen

Injection and cGMP Active Pharmaceutical Ingredient for Radius

 

Proposal Dated 31 Mar 2006

 

Key Deliverables;

 

Multi-dose, ready to use Injection for administration using commercially
available Pen injector, to deliver a fixed dose between [*]-[*]mcg per day, with
[*] days doses in [*]ml cartridge.

 

Stretch objectives for timelines agreed at

 

·                                          Confirm up to [*] selected
formulations for animal PK study and manufacture of non clinical/stability lots
at contractor in [*]

·                                          Supply Ph II to allow first patient
dosing on [*] (with Ph II of [*] patients x [*] active doses; [*] months
treatment

·                                          Supply c [*]g API for stability
testing in [*]

·                                          Remaining c [*]g clinical use API at
end [*]

 

Ipsen scope of work includes all activities to develop and supply bulk
cartridges and selected pen for Ph II supplies, in bulk, which would then be
labelled, packaged. released and distributed by Radius. At this time, the
Radius-approved budget covers these activities. Further work (beyond supply of
Ph II in [*]) will require a separate approval from Radius and Ipsen.

 

Beyond supply of Ph II in [*], stability testing activities would continue into
[*], to allow Radius updating of shelf-life for product in IMPDs.

 

Technology transfer support has been budgeted at up to [*] FTEs to cover all
API, product, process, device, analytical and regulatory support work. This will
be completed in [*], with no Ipsen resource for this work required beyond [*].

 

Outline of Plan for Product Development

 

Various antimicrobial preservatives will be screened for compatibility with a
[*]mg/ml solution formulation of BA058. By testing to pharmacopoeia) tests for
anti-microbial preservative activity, and short term, accelerated stability
tests, up to three selected formulations will be chosen for further evaluation.

 

No placebo formulation will be developed, (including preservative nor stability
data) for any of the formulations.

 

The program includes manufacture of stability test batches at contract
manufacturer, filled into cartridges, and longer term stability tests and
confirmation of anti-microbial efficacy.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

From these data, the optimal formulation for Ph II supply would then be chosen
and clinical supplies produced, using suitably validated process. The Ph II
manufacturing scale of c [*] cartridges, with a batch size of [*] litres is
assumed.

 

The plan assumes one Ph II clinical lot made at the selected contractor, for
clinical supply ([*] arms x [*] patients x [*] cartridges per patient = c [*]
cartridges, plus samples and retain samples = [*] cartridges) with remaining c
[*] units for stability tests.

 

Overall Timelines

 

Development Plan for BA058 Ready to Use Multi-dose Injection

 

·                  Evaluation of primary packaging

·                  Optimization of formulation (preservatives)

·                  Stability study on [*] selected formulations

·                  Manufacturing process study

 

·                  Analytical and microbiological method set up & validation

·                  Phase II clinical batches supply

 

·                  ICH stability final formulation

·                  Process optimization & scale up

·                  Phase III clinical supply

·                  Registration Stability

·                  Device extractables

·                  Manufacturing process validation

·                  PDR + NDA filing (CMC part)

 

[g127871kh01i001.jpg]

 

 

Radius activity  n                Ipsen activity        ¨

 

Stage

 

 

 

Total

 

2006

 

2007

 

2008

Formulation Plan

 

€ 000s

 

[*]

 

[*]

 

[*]

 

[*]

 

FTEs

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

API Supply

 

€ 000s

 

[*]

 

[*]

 

[*]

 

[*]

 

FTEs

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

€ 000s

 

[*]

 

[*]

 

[*]

 

[*]

 

FTEs

 

[*]

 

[*]

 

[*]

 

[*]

 

The above programs include;

 

FTE rate of $[*] converted at $1.20/€ to give r€[*].

API supply of [*]g, at €[*]/g, equates with €[*]. Radius purchase of raw
materials for [*]g API, in 2005, reduces this amount by €[*] (€[*] x [*]/[*]),
to €[*].

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

Detailed breakdown of the phasing and costs for Formulation and Technology
Transfer support is provided in Table 2 below

 

Development of Multidose Preserved Cartridge-Formulation to Ph II Supply and
Technology Transfer

 

 

 

Total

 

2006

 

2007

 

2008

 

Item

 

€000s

 

1Q

 

2Q

 

3Q

 

4Q

 

Total06

 

1Q

 

2Q

 

3Q

 

4Q

 

Total07

 

1Q

 

2Q

 

3Q

 

4Q

 

Total08

 

Optimise Formulation

Select optimal Preservative &formulation

Stability test various formulations

Performance tests with selected Device

Select Optimised Formulation

Develop process at Ph II scale; Validate Filters etc.

Confirm Preservative Efficacy overspecification range

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Manufacture Lots for Ph II

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Manufacture Stability batches at Contractor

Stability Test Product

[*] mth data to prepare IMPD

[*] mths and Later data to update IMPD

Manufacture Clinical Lots at Contractor for Ph II

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Manufacture Lots for Ph III

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Scale Up and Optimise process for Ph III

Process Validation Protocol

Make Ph IIVPV Lots

Package Ph III Supplies

Stability Test Ph III Lots

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Device Support Work

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Device Extractadables Methods Validation

Device Extractables study on stability

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Analytical Methods and Specifications

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Develop Analytical methods for Preservative

Confirm validation of existing Methods

Confirm Full Validation for Ph III registration

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Technology Transfer

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Technology Transfer Support-API

Technology Transfer-Product

Prepare Development Reports/NDA/MAA

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Device Supply €000s

API Supply in grammes

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

GRAND TOTAL €000s

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Full Time Equivalents Required

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Notes

Full Time Equivalent Rate €000s per year

 

[*]

 

Ex Rate

 

[*]

 

$000s/FTE

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------